Exhibit 10.32 

 

 

Waiver of Plan Benefit

 

 



I, __________________, hereby permanently and irrevocably waive any and all
rights that I or my beneficiaries may have to claim an entitlement to an Annual
Award of Shares of Astoria Financial Corporation under the terms of the Astoria
Financial Corporation 2007 Non-Employee Directors Stock Plan for the 2012
calendar year scheduled for grant on or about January 30, 2012.

 

 

 

 

 

__________________________

 

 

Dated

January 25, 2012

 

 



